DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.
 
Status of the Claims
Claims 2, 4-13, and 15-21 were previously pending and subject to a final action dated June 25, 2020. In the RCE, submitted on December 22, 2020, claims 2, 5-7, 11, 13, 16-18, and 21 were amended, and claims 4 and 15 were cancelled. Therefore, claims 2, 5-13, and 16-21 are currently pending and subject to the following non-final action.  

Response to Arguments
Applicant’s arguments filed on pages 7-8 of the Response, concerning the previous rejection of the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application have been fully considered, and are found persuasive.

Applicant’s arguments on Pages 8-9 of the RCE, concerning the previous rejection of claims 2, 4-13, and 15-21 under 35 U.S.C. 101 have been fully considered, but are not found persuasive and are further moot in view of the amended rejection.
On Page 9 of the RCE, in discussing the first three limitations of claim 2 (and similarly claim 13), Applicant states “These features require interaction between computing devices. As would be understood by one of ordinary skill in the art, ‘polling’ a computing device such as the transport provider device or first transport user device, refers to actively sampling the status of the computing device by a program as a synchronous activity…Thus, the amended claims require operations that cannot be completed by human activity alone. Furthermore, the additional elements listed above reflect an improvement in a technical field, as the operations performed by the additional elements enable automatic detection of proximity between two devices, which leads to identification of a shared transport status without any manual input (e.g., input by a human). Therefore, the claims are not directed to an abstract idea, and the Section 101 rejection of the claims should be withdrawn.”
Examiner respectfully disagrees and notes, “requir[ing] interaction between computing devices” and “’polling’ a computing device” amount to no more than mere instructions to apply the judicial exception using generic computer components or “apply See MPEP 2106.05(f)); that does not take the abstract idea out of the grouping of a certain method of organizing human activity.
Examiner further notes that “identification of a shared transport status without any manual input (e.g., input by a human)” is not “an improvement in a technical field” as Applicant alleges. Rather, “[m]ere automation of manual processes” is not sufficient to show an improvement in computer-functionality (See MPEP 2106.05(a)(I)). Thus, Applicant’s arguments are not found persuasive.  

Applicant’s arguments filed on pages 9-10 of the RCE, concerning the previous rejection of the claims under 35 U.S.C. 103(a) have been fully considered, and are found persuasive in view of the amended claims.

Priority Claim
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 60/900,808, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application - example, but not limited to, independent claim 2 and claims 13 (and their dependent claims). Therefore, the claims are not adequately supported or enabled in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph in Application No. 60/900,808, and will therefore will only be given the earliest priority date of February 12, 2008 (for support in U.S. Application No. 12/069,656).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 5-13, and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 2 and 5-12 are directed to a method (i.e., process), and claims 13 and 16-21 are directed to a computer system (i.e., machine) and therefore all fall within one of the four statutory categories of invention. 
Step 2A, Prong One
Claims 2 and 13 recite a series of steps of: periodically polling first location information of a transport provider associated with the shared transport vehicle;  comparing the shared transport status of the shared transport vehicle against access control rules; determining an access for the shared transport vehicle based on comparing the shared transport status against the access control rules; and sending, the access for the shared transport vehicle to a receiving entity. 
The limitations recited above are processes/functions that under broadest reasonable interpretation recite a “certain method of organizing human activity” (managing personal behavior or relationships or interactions between people; commercial or legal interactions; and following rules or instructions). The mere recitation of generic computer components does not take the claims out of the grouping of a certain method of organizing human activity. Thus, the claims recite an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claims 2 and 13 as a whole amount to: (i) merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent), and (ii) generally links the use of a judicial exception to a particular technological environment or field of use. The claims recite the additional elements of: (i) a verification system of an access control system, in claims 2 and 13, (ii) a transport provider device  (associated with the shared transport vehicle), in claims 2 and 13, (iii) a first transport user device (associated with a first shared transport 
The additional element of (i) a verification system of an access control system, is recited at a high-level of generality (See Paras. 158 and 160 Applicant’s PG Publication discussing the verification system 1001 and 1101; and Para. 144 discussing an access control system), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). 
The additional element of (ii) a transport provider device, is recited at a high-level of generality (See Para. 163 discussing transport provider devices, as a GPS phone), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). 
The additional element of (iii) a first shared transport user device, is recited at a high-level of generality (See Para. 162 discussing transport user devices, as a GPS phone), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). 
The additional element of (iv) a storage device of the verification system, is recited at a high-level of generality (See Paras. 160-161 discussing cache systems), such that, See MPEP 2106.05(f)). 
The additional element of (v) an access server, is recited at a high-level of generality (See Para. 144 discussing access server 1207), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)), or do no more than generally link the use of the judicial exception to a particular technological environment or field of use (computer servers) (See MPEP 2106.05(h)).
The additional elements of (vi) a memory having a process-readable instructions stored therein, and (vii) a processor configured to access the memory and execute the processor readable instructions, are recited at a high-level of generality; such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent), and (ii) generally link the use of See MPEP 2106.05(f)); and (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional elements of: (i) a verification system of an access control system, in claims 2 and 13, (ii) a transport provider device  (associated with the shared transport vehicle), in claims 2 and 13, (iii) a first transport user device (associated with a first shared transport user), in claims 2 and 13, (iv) a storage device of the verification system, in claims 2 and 13 , (v) an access server of the verification system, in claims 2 and 13, (vi) a memory having a process-readable instructions stored therein, in claim 13, and (vii) a processor configured to access the memory and execute the processor readable instructions, in claim 13, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claims are ineligible.
Claims 5-11, and 16-21: The details of: the receiving entity as a tolling system applying discounted tolls based on the access (claims 5 and 16), the receiving entity as a tolling system associated with a shared vehicle incentive program to apply discounted fares based on the access (claims 6 and 17), the receiving entity as a tolling system associated with a shared vehicle incentive program that applies credits based on the 
Claim 12 recites the additional element wherein the storage device “is a cache” of the transport provider device, which is recited at a high level of generality (See Paras. 160-161 discussing cache systems), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). Thus, similar to claims 2 and 13, this recitation, when viewed as a whole/ordered combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 12 is also ineligible.

Allowable Subject Matter
Claims 2, 5-13, and 16-21 are allowable over the prior art; but are subject to the rejection under 35 U.S.C. 101, as rejected above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628